DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 have been examined.
P = paragraph, e.g. p5 = paragraph 5.

Comments:  Controlling group driving via leader-follower vehicles is very well known in the art as can be seen from the cited references and the references listed but not utilized.  Either of the references explicitly disclose the invention and go into details well beyond the proposed claims in regards to the various limitations of the proposed claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102a1 as being disclosed by Ollis, USPAP 2014/0309836.
As per claims 1 and 5, Ollis discloses an apparatus/method for controlling group driving, comprising: an inter-vehicle communication unit for communicating with a leader 
Figure 1 of Ollis discloses:

    PNG
    media_image1.png
    925
    715
    media_image1.png
    Greyscale


figure 4 of Ollis discloses:

    PNG
    media_image2.png
    1000
    616
    media_image2.png
    Greyscale


Paragraph 33 of Ollis discloses:
[0033] Consider FIG. 2, for example, which illustrates a convoy system 120 
in which a lead vehicle 130 is part of a multi-vehicle convoy with follower 
vehicles 124, 126, 128.  In a typical convoy operation, it is often desirable 
for the follower vehicles 124, 126, and 128 to follow the lead vehicle path 122 
as closely as possible.  While it might be possible to transmit the coordinates 
of the lead vehicle path 122 to the follower vehicles 124, 126, 128, many 
factors, including position system errors, may cause the follower vehicles 124, 
126, 128 to deviate from the lead vehicle's path 122.  FIG. 3 illustrates an 
example of such deviation, where the convoy vehicles at positions 142, 146, and 
148 are off the lead vehicle path 122.  The present disclosure provides 
techniques to allow the follower vehicles 142, 146, and 148 to return to the 
correct path when the follower vehicles 142, 146, 148 reach the position of the 
lead vehicle 150.
As per claims 2 and 7, Ollis discloses a storage for storing the driving state and the traveling track of the leader vehicle received from the leader vehicle and the driving pattern of the leader vehicle (p’s 8, 5, 12-14,33, 37, 29, 66-67, 70-76, 79-80; claim 3; fig’s 6-10; 3-4) as per the discussion above and further Ollis discloses via figure 8:

    PNG
    media_image3.png
    830
    661
    media_image3.png
    Greyscale

As per claims 3 and 6, Ollis discloses wherein the driving state of the leader vehicle comprises at least one of lane change timing, an entry steer angle and an entry 

    PNG
    media_image4.png
    948
    670
    media_image4.png
    Greyscale


[0012] In accordance with an example, a computer-implemented method for 
determining a control sequence for a follower vehicle in a multi-vehicle 
convoy, the method comprising: a) receiving, at a convoy control system, a 
control sequence for a lead vehicle; b) estimating, at the convoy control 
system, a vehicle path for the lead vehicle; c) initializing a current best 
control sequence equal to the lead vehicle control sequence; d) forward 
simulating, at the convoy control system, a vehicle control sequence for the 
follower vehicle based on the current best vehicle control sequence, generating 
a forward simulated path; e) measuring the error between the forward simulated 
vehicle path and the lead vehicle path; f) performing a gradient descent 
operation on the forward simulated vehicle control sequence; g) analyzing the 
forward simulated vehicle control sequence for convergence with the lead 
vehicle path; if the forward simulated control sequence does not converge with 
the vehicle path, setting the current best control sequence equal to the 
forward simulated vehicle control sequence then repeating d), e), f) and g); 
and if the forward simulated control sequence does converge with the vehicle 
path, issuing the forward simulated control sequence to the follower vehicle. 
 
 Brief Summary Text - BSTX (15): 
   [0013] In accordance with an example, a vehicle of a multi-vehicle convoy, 
the vehicle comprises: a convoy control system having a processor, a memory and 

receive, at a convoy control system, a control sequence for a lead vehicle; b) 
estimate, at the convoy control system, a vehicle path for the lead vehicle; c) 
initialize a current best control sequence equal to the lead vehicle control 
sequence; d) forward simulate, at the convoy control system, a vehicle control 
sequence for the follower vehicle based on the current best vehicle control 
sequence, generating a forward simulated path; e) measure the error between the 
forward simulated vehicle path and the lead vehicle path; f) perform a gradient 
descent operation on the forward simulated vehicle control sequence; g) analyze 
the forward simulated vehicle control sequence for convergence with the lead 
vehicle path; if the forward simulated control sequence does not converge with 
the vehicle path, set the current best control sequence equal to the forward 
simulated vehicle control sequence then repeating d), e), f) and g); and if the 
forward simulated control sequence does converge with the vehicle path, issue 
the forward simulated control sequence to the follower vehicle. 
 
 Brief Summary Text - BSTX (16): 
   [0014] In accordance with an example, a non-transitory computer-readable 
storage medium having stored thereon a set of instructions, executable by a 
processor, for determining a control sequence for a follower vehicle in a 
multi-vehicle convoy, the instructions comprising: a) instructions for 
receiving, at a convoy control system, a control sequence for a lead vehicle; 
vehicle path 
for the lead vehicle; c) instructions for initializing a current best control 
sequence equal to the lead vehicle control sequence; d) instructions for 
forward simulating, at the convoy control system, a vehicle control sequence 
for the follower vehicle based on the current best vehicle control sequence, 
generating a forward simulated path; e) instructions for measuring the error 
between the forward simulated vehicle path and the lead vehicle path; f) 
instructions for performing a gradient descent operation on the forward 
simulated vehicle control sequence; g) instructions for analyzing the forward 
simulated vehicle control sequence for convergence with the lead vehicle path; 
instructions for, if the forward simulated control sequence does not converge 
with the vehicle path, setting the current best control sequence equal to the 
forward simulated vehicle control sequence then repeating d), e), f) and g); 
and instructions for, if the forward simulated control sequence does converge 
with the vehicle path, issuing the forward simulated control sequence to the 
follower vehicle. 

As per claims 4 and 8, Ollis discloses wherein the follow-up control unit performs autonomous driving so that the follower vehicle joins the group driving by applying the driving pattern of the leader vehicle when the follower vehicle deviates from the group driving (p’s 33, 37, 5, 8, 12-14, 29, 66-67, 70-76, 70-80; claims 3; fig’s 3-4 and 6-10) as per the discussion above and further Ollis discloses via figure 3:

    PNG
    media_image5.png
    942
    626
    media_image5.png
    Greyscale


[0037] At a block 184, the process 180 selects a next sensor reading, for 
example, from a position sensor coupled to interface 106 or an external sensor 
coupled to interface 108.  The block 184 may selected one or more sensor 
readings from one or more vehicles.  One of the advantages of the present 
techniques is that as few as one sensor reading on one vehicle in a convoy may 
be used to affect change to the convoy state and determine control commands to 
correcting the pose of any other vehicle in the convoy.  This few-to-many 
relationship is facilitated in part by defining an overall convoy state, 
instead of performing vehicle measure, adjustment, and control on a per vehicle 
basis only.  Moreover, in some implementations, any sensor, whether internal 
GPS, external observation, or otherwise, from any vehicle can be used to update 
the convoy state and correct for deviation in any and all vehicles in the 
convoy.  Considering the convoy as an entire state, the present techniques are 
able to achieve more accurate, faster control of convoy pose and movement.  
Changes to a lead vehicle, for example, can be used to correct for pose of any 
one or more follower vehicles, and vice versa.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ollis, USPAP 2014/0309836, and further in view of Li et al., USPAP 2017/0329348.
As per claims 1 and 5, Ollis discloses an apparatus/method for controlling group driving, comprising: an inter-vehicle communication unit for communicating with a leader vehicle to receive the driving state and traveling track of the leader vehicle; a leader vehicle learning unit for learning a driving pattern of the leader vehicle based on the driving state of the leader vehicle received through the inter-vehicle communication unit(figure 1; p’s 33, 37, 5, 8, 12-14, 29, 66-67, 70-76, 70-80; claims 3; fig’s 3-4 and 6-10); an autonomous drive unit for autonomously driving the follower vehicle in accordance with the traveling track of the leader vehicle (p’s 5, 8, 12-14, 29, 66-67, 70-76; fig’s 4, 6, 10); and a follow-up control unit for receiving the driving state of the leader vehicle to learn the driving pattern of the leader vehicle, controlling the autonomous drive unit to follow the traveling track of the leader vehicle, and performing the autonomous driving by applying the driving pattern of the leader vehicle (p’s 37, 33, 79-80, 12-14, 8, 70-76, 5, 8; fig’s 3, 4, 8-10, 7; claim 30) as per the discussion above and further:
Ollis discloses all the limitations of the invention, however, arguendo, if Ollis is or might be interpreted such that it might not explicitly disclose communicating with the leader vehicle, then Li discloses communicating with the leader vehicle (p’s 53, 87 15, 19, 23, 25-26, 60, 47, 55, 57, 65, 76, 81-83, 92; fig’s 2, 4, 1, 8 and 19).  If this interpretation is taken, then it would have been obvious to modify Ollis to include communicating with the leader vehicle such as that taught by Li in order to operating the follower vehicle in a third mode at a predetermined time interval during operation of the follower vehicle, wherein in the third mode, the follower vehicle: determines the distance between the follower vehicle and the preceding vehicle and the deviation of the preceding vehicle with respect to the follower vehicle using the one or more sensors of the follower vehicles as well as based on data communicated from the preceding vehicle; compares a distance and deviation measure determined based on data obtained from the one or more sensors of the follower vehicles with a distance and deviation measure determined based on data communicated from the preceding vehicle; and switches to the second control mode if the comparison result has an difference larger than a predetermined value (Li, p53).
Li discloses via figure 2:


    PNG
    media_image6.png
    897
    609
    media_image6.png
    Greyscale



    PNG
    media_image3.png
    830
    661
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    948
    670
    media_image4.png
    Greyscale


[0012] In accordance with an example, a computer-implemented method for 
determining a control sequence for a follower vehicle in a multi-vehicle 
convoy, the method comprising: a) receiving, at a convoy control system, a 
control sequence for a lead vehicle; b) estimating, at the convoy control 
system, a vehicle path for the lead vehicle; c) initializing a current best 
control sequence equal to the lead vehicle control sequence; d) forward 
simulating, at the convoy control system, a vehicle control sequence for the 
follower vehicle based on the current best vehicle control sequence, generating 
a forward simulated path; e) measuring the error between the forward simulated 
vehicle path and the lead vehicle path; f) performing a gradient descent 
operation on the forward simulated vehicle control sequence; g) analyzing the 
forward simulated vehicle control sequence for convergence with the lead 
vehicle path; if the forward simulated control sequence does not converge with 
the vehicle path, setting the current best control sequence equal to the 
forward simulated vehicle control sequence then repeating d), e), f) and g); 
and if the forward simulated control sequence does converge with the vehicle 
path, issuing the forward simulated control sequence to the follower vehicle. 
 
 Brief Summary Text - BSTX (15): 
   [0013] In accordance with an example, a vehicle of a multi-vehicle convoy, 
the vehicle comprises: a convoy control system having a processor, a memory and 

receive, at a convoy control system, a control sequence for a lead vehicle; b) 
estimate, at the convoy control system, a vehicle path for the lead vehicle; c) 
initialize a current best control sequence equal to the lead vehicle control 
sequence; d) forward simulate, at the convoy control system, a vehicle control 
sequence for the follower vehicle based on the current best vehicle control 
sequence, generating a forward simulated path; e) measure the error between the 
forward simulated vehicle path and the lead vehicle path; f) perform a gradient 
descent operation on the forward simulated vehicle control sequence; g) analyze 
the forward simulated vehicle control sequence for convergence with the lead 
vehicle path; if the forward simulated control sequence does not converge with 
the vehicle path, set the current best control sequence equal to the forward 
simulated vehicle control sequence then repeating d), e), f) and g); and if the 
forward simulated control sequence does converge with the vehicle path, issue 
the forward simulated control sequence to the follower vehicle. 
 
 Brief Summary Text - BSTX (16): 
   [0014] In accordance with an example, a non-transitory computer-readable 
storage medium having stored thereon a set of instructions, executable by a 
processor, for determining a control sequence for a follower vehicle in a 
multi-vehicle convoy, the instructions comprising: a) instructions for 
receiving, at a convoy control system, a control sequence for a lead vehicle; 
vehicle path 
for the lead vehicle; c) instructions for initializing a current best control 
sequence equal to the lead vehicle control sequence; d) instructions for 
forward simulating, at the convoy control system, a vehicle control sequence 
for the follower vehicle based on the current best vehicle control sequence, 
generating a forward simulated path; e) instructions for measuring the error 
between the forward simulated vehicle path and the lead vehicle path; f) 
instructions for performing a gradient descent operation on the forward 
simulated vehicle control sequence; g) instructions for analyzing the forward 
simulated vehicle control sequence for convergence with the lead vehicle path; 
instructions for, if the forward simulated control sequence does not converge 
with the vehicle path, setting the current best control sequence equal to the 
forward simulated vehicle control sequence then repeating d), e), f) and g); 
and instructions for, if the forward simulated control sequence does converge 
with the vehicle path, issuing the forward simulated control sequence to the 
follower vehicle. 

As per claims 4 and 8, Ollis discloses wherein the follow-up control unit performs autonomous driving so that the follower vehicle joins the group driving by applying the driving pattern of the leader vehicle when the follower vehicle deviates from the group driving (p’s 33, 37, 5, 8, 12-14, 29, 66-67, 70-76, 70-80; claims 3; fig’s 3-4 and 6-10) as per the discussion above and further Ollis discloses via figure 3:

    PNG
    media_image5.png
    942
    626
    media_image5.png
    Greyscale


[0037] At a block 184, the process 180 selects a next sensor reading, for 
example, from a position sensor coupled to interface 106 or an external sensor 
coupled to interface 108.  The block 184 may selected one or more sensor 
readings from one or more vehicles.  One of the advantages of the present 
techniques is that as few as one sensor reading on one vehicle in a convoy may 
be used to affect change to the convoy state and determine control commands to 
correcting the pose of any other vehicle in the convoy.  This few-to-many 
relationship is facilitated in part by defining an overall convoy state, 
instead of performing vehicle measure, adjustment, and control on a per vehicle 
basis only.  Moreover, in some implementations, any sensor, whether internal 
GPS, external observation, or otherwise, from any vehicle can be used to update 
the convoy state and correct for deviation in any and all vehicles in the 
convoy.  Considering the convoy as an entire state, the present techniques are 
able to achieve more accurate, faster control of convoy pose and movement.  
Changes to a lead vehicle, for example, can be used to correct for pose of any 
one or more follower vehicles, and vice versa.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Park (U.S. patent application publication 2018/0225975) discloses a vehicle and a control method therefor.  The vehicle according to one embodiment of the present 
receiving traveling information of a first group, wherein the vehicles, which join the first group, are traveling on a road including a plurality of lanes, for determining a target position of the vehicle for the first group on the basis of at least one of the vehicle traveling information, the external environment information, and the traveling information of the first group, and for controlling the vehicle so as to execute at least one operation corresponding to the target position. 
	Mudalige (U.S. patent application publication 2010/0256852) discloses controlling a plurality of vehicles to operate the plurality of vehicles in a platoon includes, within a leader vehicle selected from the plurality of vehicles: monitoring through a vehicle-to-vehicle communication a respective actual position of each of the plurality of vehicles that is not the leader vehicle based upon data from a respective global positioning device within each of the plurality of vehicles that is not the leader vehicle, determining distances to operate the plurality of vehicles in the platoon based 
upon the respective actual positions of each of the plurality of vehicles, and selecting a respective commanded vehicle position including a respective global positioning coordinate for each of the plurality of vehicles based upon the determined distances.  Each respective commanded vehicle position is transmitted to the respective one of the plurality vehicles that is not the leader vehicle, and each respective one of the plurality of vehicles that is not the leader vehicle is operated based upon the respective commanded vehicle position. 
 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667